DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-10, and 12-18 are pending in this application.Claims 1 and 14-16 are presented as currently amended claims.
Claims 2, 4-10, and 12-13 are presented as previously amended or original claims.
Claims 17-18 are newly presented.
No claims are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 101
Claim 16 is rejected for claiming transitory signals. Claim 16 recites “A storage medium having a program stored therein, the program causing a computer to: . . . ” Current office guidance interprets a claim reciting a computer readable medium without limitation as inclusive of both transitory and non-transitory computer readable material if not further limited by Applicant’s specification. Review of the specification does not indicate any further limitation to a non-transitory computer readable medium. As, “the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.” (MPEP §2016(II)). Therefore, claim 16 is interpreted as having claimed transitory computer readable medium; as such it is rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (WO 2016080452 A1) in view of Miyajima (JP 2010237792 A) in view of Mizuno et al. (US 20180334161 A1) (hereinafter Mizuno) in view of Suzuki (US 20160297447 A1). As regards the individual claims:
Regarding claim 1: Maekawa teaches vehicle control device comprising:
a recognizer that is configured to recognize a surrounding situation of a host vehicle (Maekawa: lns. 074-76; driving control device in one aspect of the present disclosure is mounted on a vehicle and includes a surrounding information acquisition unit, an operation mode setting unit, an automatic control unit, and a release-requiring event determination unit) 
and a driving controller that is configured to control acceleration or deceleration and steering of the host vehicle on the basis of a recognition result of the recognizer (Maekawa: lns. 1415 - 1471; the traveling drive control unit 46 automatically controls the engine and the transmission according to the control information from the automatic driving control device 30 even if the accelerator pedal is not depressed. . . . The steering control unit [inter alia provides] an automatic steering function that automatically steers the steering wheels (for example, front wheels) of the vehicle 1 without requiring a driver's operation.)
a notifier that is configured to notify of information; and a notification controller that is configured to cause the notifier to notify a driver of the host vehicle (Maekawa: lns. 2199-2202; If it is determined that a cancellation-required event has occurred in any one of the processes S112 to S115 (S116: YES), the occupant of the vehicle 1 is notified of the automatic driving cancellation notice in S117. This notification is a notification for notifying the occupants) 
However, Maekawa does not explicitly teach:
of a request for avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized by the recognizer; but Miyajima does teach:
of a request for avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized by the recognizer (Miyajima: ¶ 005; driving support program capable of notifying an action to be taken in preparation for an approach of an emergency vehicle and coping with the passage of the emergency vehicle.) (Miyajima: ¶ 037; traveling locus and vehicle speed of the front vehicle C1 or the rear vehicle C2 are acquired according to the vehicle speed of C or the like. Then, based on the acquired traveling locus and vehicle speed of the other vehicle, the operation of the front vehicle C1 or the rear vehicle C2 such as changing lanes, stopping, and moving to the end of the lane is detected.) (Miyajima: Fig. 006; [showing C2 conducting avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position])

    PNG
    media_image1.png
    675
    422
    media_image1.png
    Greyscale

The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) Maekawa’s base device is a similar vehicle guidance assistance device for easing driving workload around other vehicles, but Miyajima’s device has been improved by accounting for a rearward vehicle requiring passing. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Miyajima’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same. Here, Miyajima’s teaching of accounting for a rearward emergency vehicle would be added to Maekawa’s improved vehicle handling of interruptions such as pedestrians (Maekawa: lns. 1286-1299) or vehicles in-path (Maekawa: lns. 1560-1570) with the predictable benefit of improving driver safety resulting from a wide variety of safety warnings.
wherein the driving controller is configured to cause the host vehicle to operate in at least any of a first driving state and a second driving state in which a rate of automation is higher or tasks required of an occupant are fewer than in the first driving state (Maekawa: lns. 090-097; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode. The highly automated mode is a driving mode in which at least a part of the above-mentioned plurality of types of driving operations necessary for driving a vehicle is automatically executed based on surrounding information. The basic mode is an operation mode in which the types of automatic operation operations, which are the operation operations to be automatically executed, are less than or zero than those in the highly automated mode.) 
and is configured to transition a driving state of the host vehicle to the first driving state (Maekawa: lns 105-121; The automatic control unit executes the automatic operation set in the operation mode based on the operation mode set by the operation mode setting unit. The release required event determination unit determines whether or not a predetermined release required event has occurred, at least when the operation mode is the highly automated mode [a first state]. The release-required event is a predetermined event for which at least one of the automatic driving operations set to be executed should be released (execution stopped) [entering a second state]. The automatic control unit is set to execute when the operation mode is set to at least the highly automated mode and the release-required event determination unit determines that a release-required event has occurred. Stop its execution for at least one of.)
on the basis of movement of a rearward vehicle that travels rearward of the host vehicle recognized by the recognizer (Maekawa: lns 105-121; The automatic control unit executes the automatic operation set in the operation mode based on the operation mode set by the operation mode setting unit. The release required event determination unit determines whether or not a predetermined release required event has occurred, at least when the operation mode is the highly automated mode [a first state]. The release-required event is a predetermined event for which at least one of the automatic driving operations set to be executed should be released (execution stopped) [entering a second state]. The automatic control unit is set to execute when the operation mode is set to at least the highly automated mode and the release-required event determination unit determines that a release-required event has occurred. Stop its execution for at least one of.) (Maekawa: lns. 2272 - 2299; the system monitoring process of S112 in the automatic operation cancellation confirmation process . . . it is determined in S161 whether or not the distance to the other vehicle is normal. The distance to the other vehicle can be detected based on the detection results of the other vehicles around . . . for example, a threshold value for the distance may be set so that the determination is normal when the distance to the other vehicle is equal to or greater than the threshold value. In this case, the threshold value may be set individually according to the position of the other vehicle with respect to the own vehicle (for example, whether it is in front of, behind, or side of the own vehicle)
Neither Maekawa nor Miyajima explicitly teach:
in a direction of a vehicle width in a case where the host vehicle is operating in the second driving state wherein the driving controller is configured to determine that the movement of the rearward vehicle in the direction of a vehicle width; however, Mizuno does teach:
in a direction of a vehicle width in a case where the host vehicle is operating in the second driving state wherein the driving controller is configured to determine that the movement of the rearward vehicle in the direction of a vehicle width (Mizuno: ¶ 039; the target zone Pe is set based on: a condition of the road R; positions of the vehicle Vm, the emergency vehicle Ve, and the other vehicles Vo1 and Vo2; a travelling direction of the emergency vehicle Ve, and so on. Basically, the target zone Pe is set within the shoulder (or a side strip) of the road R, but various sites available to stop the vehicle Ve may be set as the target zone Pe. In the example shown in FIG. 1, the target zone Pe is set within the shoulder of the road R at a site possible to create a space for the emergency vehicle Ve to pass in the travel lane, outside of an intersection Is. The road R shown in FIG. 1 is a single-lane road including a first lane L1 and a second lane L2 opposed to each other without a center divider. In the road R, the target zone Pe is set to a site at which an available width for the emergency vehicle Ve to overtake can be maintained wider than a width (We) of the emergency vehicle Ve.) (Mizuno: Fig. 001). 
    PNG
    media_image2.png
    629
    395
    media_image2.png
    Greyscale

The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Maekawa and Mizuno’s base devices are similar vehicle guidance assistance devices for easing driving around other vehicles. Mizuno’s device has been improved by the addition of considering lateral distance. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Mizuno’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Neither of Maekawa or Mizuno explicitly teach:
satisfies a reference in a case where an amount of offset of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a first reference; however, Suzuki does teach:
satisfies a reference in a case where an amount of offset of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a first reference (Suzuki: ¶ 034; first inter-vehicle distance acquiring unit 55 acquires “a first inter-vehicle distance” representing an inter-vehicle distance (a width of a target space) that serves as a target for the lane change of the vehicle on the basis of an inter-vehicle distance (or a vehicle position) obtained by the surrounding vehicle detection state determining unit 52. [and a] second inter-vehicle distance acquiring unit 56 acquires “a second inter-vehicle distance” representing another inter-vehicle distance positioned in front of or behind the inter-vehicle distance that serves as a target for the lane change of the vehicle on the basis of the inter-vehicle distance (or the vehicle position) obtained by the surrounding vehicle detection state determining unit 52. For example, the second inter-vehicle distance is an inter-vehicle distance between an adjacent vehicle positioned in the lateral rearward direction of the vehicle and an adjacent vehicle positioned further there behind on the adjacent lane or an inter-vehicle distance between an adjacent vehicle positioned in the lateral forward direction of the vehicle and an adjacent vehicle positioned further in front thereof on the adjacent lane. Herein, the second inter-vehicle distance acquiring unit 56 acquires, as the second inter-vehicle distance, “an inter-subsequent adjacent vehicle distance” or “an inter-preceding adjacent vehicle distance” or both thereof. The inter-subsequent adjacent vehicle distance is an inter-vehicle distance between a first subsequent adjacent vehicle and a second subsequent adjacent vehicle as a vehicle subsequent thereto on the adjacent lane.) (Suzuki: ¶ 037; When it is determined by the lane change possibility determining unit 57 that the lane change of the vehicle is not executable, the waiting necessity determining unit 58 uses the second inter-vehicle distance acquired by the second inter-vehicle distance acquiring unit 56 to determine the presence or absence of the possibility that the first inter-vehicle distance will extend to the length that allows for the lane change, and determines whether or not to wait by the presence or absence of the possibility of the first inter-vehicle distance that will extend to the length allowing for the lane change.) (Suzuki: Fig. 4 and 5A; [showing a threshold test for inter-vehicle distance])

    PNG
    media_image3.png
    375
    450
    media_image3.png
    Greyscale

The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) Similar to Mizuno above, both Maekawa and Suzuki’s base devices are similar vehicle guidance assistance devices for easing driving around other vehicles, but Suzuki’s device has been improved by testing for thresholds and wait times. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Suzuki’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Suzuki further teaches:
and a continuation aspect of satisfying the first reference satisfies a second reference the first reference includes that the amount of offset of the rearward vehicle in the direction of a vehicle width is equal to or greater than a first threshold, the continuation aspect satisfying the second reference includes that a state in which the rearward vehicle satisfies the first reference continues for a predetermined time or more or that a traveling distance that the rearward vehicle has traveled in a state in which the first reference is satisfied is equal to or greater than a predetermined distance, wherein the recognizer is further configured to recognize the presence or absence of a lane that enables the rearward vehicle to enter a side on which the rearward vehicle is offset in the direction of a vehicle width(Suzuki: ¶ 037; When it is determined by the lane change possibility determining unit 57 that the lane change of the vehicle is not executable, the waiting necessity determining unit 58 uses the second inter-vehicle distance acquired by the second inter-vehicle distance acquiring unit 56 to determine the presence or absence of the possibility that the first inter-vehicle distance will extend to the length that allows for the lane change, and determines whether or not to wait by the presence or absence of the possibility of the first inter-vehicle distance that will extend to the length allowing for the lane change.) (Suzuki: ¶ 054; the waiting necessity determining unit 58 determines that there is a possibility that the first subsequent adjacent vehicle “B21” will decelerate with respect to the vehicle “A1” to extend the inter-lateral adjacent vehicle distance “L1”).
the driving controller is configured to maintain the driving state of the host vehicle in the second driving state in a case where the host vehicle has been operating in the second driving state (Maekawa: lns. 090-097; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode. The highly automated mode is a driving mode in which at least a part of the above-mentioned plurality of types of driving operations necessary for driving a vehicle is automatically executed based on surrounding information. The basic mode is an operation mode in which the types of automatic operation operations, which are the operation operations to be automatically executed, are less than or zero than those in the highly automated mode.)
the movement of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a reference, and it is recognized that the entrance enabling lane is present (Mizuno: ¶ 039; the target zone Pe is set based on: a condition of the road R; positions of the vehicle Vm, the emergency vehicle Ve, and the other vehicles Vo1 and Vo2; a travelling direction of the emergency vehicle Ve, and so on. Basically, the target zone Pe is set within the shoulder (or a side strip) of the road R, but various sites available to stop the vehicle Ve may be set as the target zone Pe. In the example shown in FIG. 1, the target zone Pe is set within the shoulder of the road R at a site possible to create a space for the emergency vehicle Ve to pass in the travel lane, outside of an intersection Is. The road R shown in FIG. 1 is a single-lane road including a first lane L1 and a second lane L2 opposed to each other without a center divider. In the road R, the target zone Pe is set to a site at which an available width for the emergency vehicle Ve to overtake can be maintained wider than a width (We) of the emergency vehicle Ve)
the driving controller is configured to transition the driving state of the host vehicle to the first driving state in a case where the host vehicle has been operating in the second driving state, the movement of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a reference, and it is not recognized that the entrance enabling lane is present (Maekawa: lns. 2317-2320; if the distance to the other vehicle is not normal, it is determined that a release requiring event has occurred in S169 in order to forcibly cancel the automatic driving and entrust the driver himself to the driving operation of the vehicle).
and wherein the adjacent lane is a lane in which a vehicle in the same traveling direction as the rearward vehicle travels (Mizuno: ¶ 046; In a case that the road R is a multi-lane road as illustrated in FIG. 4, the emergency vehicle Ve is allowed to overtake other vehicles smoothly by clearing an inner lane L3 adjacent to the center line CL.)
and wherein the notification controller regards the another rearward vehicle entering the relative position as an emergency vehicle (Mizuno: ¶ 046; In a case that the road R is a multi-lane road as illustrated in FIG. 4, the emergency vehicle Ve is allowed to overtake other vehicles smoothly by clearing an inner lane L3 adjacent to the center line CL.)
Regarding claim 2, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki teaches the invention with respect to claim 1. Miyajima further teaches:
wherein the rearward vehicle is a vehicle that travels rearward of the host vehicle in a host lane that is a lane in which the host vehicle travels or a lane that is adjacent to the host lane (Miyajima: ¶ 037; traveling locus and vehicle speed of the front vehicle C1 or the rear vehicle C2 are acquired according to the vehicle speed of C or the like. Then, based on the acquired traveling locus and vehicle speed of the other vehicle, the operation of the front vehicle C1 or the rear vehicle C2 such as changing lanes, stopping, and moving to the end of the lane is detected.)
Regarding claim 13, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki teaches the invention with respect to claim 1. Maekawa further teaches:
wherein, in a case where the host vehicle is operating in the second driving state, the driving controller is configured to transition the driving state of the host vehicle to the first driving state in a case of satisfying a condition (Maekawa: lns. 090-097; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode. The highly automated mode is a driving mode in which at least a part of the above-mentioned plurality of types of driving operations necessary for driving a vehicle is automatically executed based on surrounding information. The basic mode is an operation mode in which the types of automatic operation operations, which are the operation operations to be automatically executed, are less than or zero than those in the highly automated mode.) 
Maekawa does not explicitly teach:
including that a first rearward vehicle that is the rearward vehicle traveling in a host lane that is a lane in which the host vehicle travels and a second rearward vehicle that is the rearward vehicle traveling rearward of the host vehicle in a lane adjacent to the host lane move in directions in which the rearward vehicles go away from each other in the direction of a vehicle width; however Miyajima does teach:
including that a first rearward vehicle that is the rearward vehicle traveling in a host lane that is a lane in which the host vehicle travels and a second rearward vehicle that is the rearward vehicle traveling rearward of the host vehicle in a lane adjacent to the host lane move in directions in which the rearward vehicles go away from each other in the direction of a vehicle width (Miyajima: ¶ 005; driving support program capable of notifying an action to be taken in preparation for an approach of an emergency vehicle and coping with the passage of the emergency vehicle.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Miyajima has the teaching based on the logic that transitioning driving state based upon the presence of single nearby vehicles movement is a subcase of transitioning driving state based upon the presence of two nearby vehicles movements.
Regarding claim 14: Maekawa teaches a vehicle control device comprising:
a recognizer that is configured to recognize a surrounding situation of a host vehicle (Maekawa: lns. 074-08; includes a surrounding information acquisition unit, an operation mode setting unit, an automatic control unit, and a release-requiring event determination unit. The surrounding information acquisition unit acquires surrounding information, which is information around the vehicle. More specifically, the surrounding information is information indicating the surrounding state of the vehicle, and is for automatically executing a plurality of types of driving operations necessary for driving the vehicle without requiring the driver's operation) 
and a driving controller that is configured to control acceleration or deceleration and steering of the host vehicle on the basis of a recognition result of the recognizer (Maekawa: lns. 826-827; The steering amount sensor 20 is provided for directly or indirectly detecting the steering amount of the steerable wheels.) (Maekawa: lns. 1425-1431; when the automatic operation level is set to level 1 or higher, that is, when any of the above seven types of automatic control functions is executed, the automatic operation control device 30 realizes the automatic control function to be executed. The control information necessary for the operation is output to the traveling drive control unit 46. In this case, the traveling drive control unit 46 automatically controls the engine and the transmission according to the control information from the automatic driving control device 30 even if the accelerator pedal is not depressed.
a notifier that is configured to notify of information; and a notification controller that is configured to cause the notifier to notify a driver of the host vehicle (Maekawa: lns. 2199-2202; If it is determined that a cancellation-required event has occurred in any one of the processes S112 to S115 (S116: YES), the occupant of the vehicle 1 is notified of the automatic driving cancellation notice in S117. This notification is a notification for notifying the occupants) 
However, Maekawa does not explicitly teach:
of a request for avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized by the recognizer; but Miyajima does teach:
of a request for avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized by the recognizer (Miyajima: ¶ 005; driving support program capable of notifying an action to be taken in preparation for an approach of an emergency vehicle and coping with the passage of the emergency vehicle) (Miyajima: ¶ 037; traveling locus and vehicle speed of the front vehicle C1 or the rear vehicle C2 are acquired according to the vehicle speed of C or the like. Then, based on the acquired traveling locus and vehicle speed of the other vehicle, the operation of the front vehicle C1 or the rear vehicle C2 such as changing lanes, stopping, and moving to the end of the lane is detected.) (Miyajima: Fig. 006; [showing C2 conducting avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position])
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) Maekawa’s base device is a similar vehicle guidance assistance device for easing driving workload around other vehicles, but Miyajima’s device has been improved by accounting for a rearward vehicle requiring passing. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Miyajima’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same. Here, Miyajima’s teaching of accounting for a rearward emergency vehicle would be added to Maekawa’s improved vehicle handling of interruptions such as pedestrians (Maekawa: lns. 1286-1299) or vehicles in-path (Maekawa: lns. 1560-1570) with the predictable benefit of improving driver safety resulting from a wide variety of safety warnings.
wherein the driving controller is configured to cause the host vehicle to operate in at least any of a plurality of driving states (Maekawa: lns. 090-097; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode. The highly automated mode is a driving mode in which at least a part of the above-mentioned plurality of types of driving operations necessary for driving a vehicle is automatically executed based on surrounding information. The basic mode is an operation mode in which the types of automatic operation operations, which are the operation operations to be automatically executed, are less than or zero than those in the highly automated mode.)
including an emergency vehicle avoidance driving state and is configured to transition a driving state of the host vehicle to the emergency vehicle avoidance driving state (Miyajima: ¶ 005; driving support program capable of notifying an action to be taken in preparation for an approach of an emergency vehicle and coping with the passage of the emergency vehicle.)
on the basis of movement of a rearward vehicle that travels rearward of the host vehicle recognized by the recognizer(Maekawa: lns. 2272 - 2299; the system monitoring process of S112 in the automatic operation cancellation confirmation process . . . it is determined in S161 whether or not the distance to the other vehicle is normal. The distance to the other vehicle can be detected based on the detection results of the other vehicles around . . . for example, a threshold value for the distance may be set so that the determination is normal when the distance to the other vehicle is equal to or greater than the threshold value. In this case, the threshold value may be set individually according to the position of the other vehicle with respect to the own vehicle (for example, whether it is in front of, behind, or side of the own vehicle)
Neither Maekawa nor Miyajima explicitly teach:
in a direction of a vehicle width in a case where the host vehicle is not operating in the emergency vehicle avoidance driving state; however, Mizuno does teach
in a direction of a vehicle width in a case where the host vehicle is not operating in the emergency vehicle avoidance driving state (Mizuno: ¶ 039; the target zone Pe is set based on: a condition of the road R; positions of the vehicle Vm, the emergency vehicle Ve, and the other vehicles Vo1 and Vo2; a travelling direction of the emergency vehicle Ve, and so on. Basically, the target zone Pe is set within the shoulder (or a side strip) of the road R, but various sites available to stop the vehicle Ve may be set as the target zone Pe. In the example shown in FIG. 1, the target zone Pe is set within the shoulder of the road R at a site possible to create a space for the emergency vehicle Ve to pass in the travel lane, outside of an intersection Is. The road R shown in FIG. 1 is a single-lane road including a first lane L1 and a second lane L2 opposed to each other without a center divider. In the road R, the target zone Pe is set to a site at which an available width for the emergency vehicle Ve to overtake can be maintained wider than a width (We) of the emergency vehicle Ve.)
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Maekawa and Mizuno’s base devices are similar vehicle guidance assistance devices for easing driving around other vehicles. Mizuno’s device has been improved by the addition of considering lateral distance. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Mizuno’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
wherein the driving controller is configured to determine that the movement of the rearward vehicle in the direction of a vehicle width (Mizuno: ¶ 039; the target zone Pe is set based on: a condition of the road R; positions of the vehicle Vm, the emergency vehicle Ve, and the other vehicles Vo1 and Vo2; a travelling direction of the emergency vehicle Ve, and so on. Basically, the target zone Pe is set within the shoulder (or a side strip) of the road R, but various sites available to stop the vehicle Ve may be set as the target zone Pe. In the example shown in FIG. 1, the target zone Pe is set within the shoulder of the road R at a site possible to create a space for the emergency vehicle Ve to pass in the travel lane, outside of an intersection Is. The road R shown in FIG. 1 is a single-lane road including a first lane L1 and a second lane L2 opposed to each other without a center divider. In the road R, the target zone Pe is set to a site at which an available width for the emergency vehicle Ve to overtake can be maintained wider than a width (We) of the emergency vehicle Ve.) (Mizuno: Fig. 001)
None of the previous art teaches:
satisfies a reference in a case where an amount of offset of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a first reference; however, Suzuki does teach:
satisfies a reference in a case where an amount of offset of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a first reference (Suzuki: ¶ 034; first inter-vehicle distance acquiring unit 55 acquires “a first inter-vehicle distance” representing an inter-vehicle distance (a width of a target space) that serves as a target for the lane change of the vehicle on the basis of an inter-vehicle distance (or a vehicle position) obtained by the surrounding vehicle detection state determining unit 52. [and a] second inter-vehicle distance acquiring unit 56 acquires “a second inter-vehicle distance” representing another inter-vehicle distance positioned in front of or behind the inter-vehicle distance that serves as a target for the lane change of the vehicle on the basis of the inter-vehicle distance (or the vehicle position) obtained by the surrounding vehicle detection state determining unit 52. For example, the second inter-vehicle distance is an inter-vehicle distance between an adjacent vehicle positioned in the lateral rearward direction of the vehicle and an adjacent vehicle positioned further there behind on the adjacent lane or an inter-vehicle distance between an adjacent vehicle positioned in the lateral forward direction of the vehicle and an adjacent vehicle positioned further in front thereof on the adjacent lane. Herein, the second inter-vehicle distance acquiring unit 56 acquires, as the second inter-vehicle distance, “an inter-subsequent adjacent vehicle distance” or “an inter-preceding adjacent vehicle distance” or both thereof. The inter-subsequent adjacent vehicle distance is an inter-vehicle distance between a first subsequent adjacent vehicle and a second subsequent adjacent vehicle as a vehicle subsequent thereto on the adjacent lane.) (Suzuki: ¶ 037; When it is determined by the lane change possibility determining unit 57 that the lane change of the vehicle is not executable, the waiting necessity determining unit 58 uses the second inter-vehicle distance acquired by the second inter-vehicle distance acquiring unit 56 to determine the presence or absence of the possibility that the first inter-vehicle distance will extend to the length that allows for the lane change, and determines whether or not to wait by the presence or absence of the possibility of the first inter-vehicle distance that will extend to the length allowing for the lane change.) (Suzuki: Fig. 4 and 5A; [showing a threshold test for inter-vehicle distance])
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) Similar to Mizuno above, both Maekawa and Suzuki’s base devices are similar vehicle guidance assistance devices for easing driving around other vehicles, but Suzuki’s device has been improved by testing for thresholds and wait times. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Suzuki’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
and a continuation aspect of satisfying the first reference satisfies a second reference the first reference includes that the amount of offset of the rearward vehicle in the direction of a vehicle width is equal to or greater than a first threshold, the continuation aspect satisfying the second reference includes that a state in which the rearward vehicle satisfies the first reference continues for a predetermined time or more or that a traveling distance that the rearward vehicle has traveled in a state in which the first reference is satisfied is equal to or greater than a predetermined distance, wherein the recognizer is further configured to recognize the presence or absence of a lane that enables the rearward vehicle to enter a side on which the rearward vehicle is offset in the direction of a vehicle width (Suzuki: ¶ 037; When it is determined by the lane change possibility determining unit 57 that the lane change of the vehicle is not executable, the waiting necessity determining unit 58 uses the second inter-vehicle distance acquired by the second inter-vehicle distance acquiring unit 56 to determine the presence or absence of the possibility that the first inter-vehicle distance will extend to the length that allows for the lane change, and determines whether or not to wait by the presence or absence of the possibility of the first inter-vehicle distance that will extend to the length allowing for the lane change.) (Suzuki: ¶ 054; the waiting necessity determining unit 58 determines that there is a possibility that the first subsequent adjacent vehicle “B21” will decelerate with respect to the vehicle “A1” to extend the inter-lateral adjacent vehicle distance “L1”).
wherein the driving controller is configured to maintain the driving state of the host vehicle in the second driving state in a case where the host vehicle has been operating in the second driving state (Maekawa: lns. 090-097; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode. The highly automated mode is a driving mode in which at least a part of the above-mentioned plurality of types of driving operations necessary for driving a vehicle is automatically executed based on surrounding information. The basic mode is an operation mode in which the types of automatic operation operations, which are the operation operations to be automatically executed, are less than or zero than those in the highly automated mode.)
the movement of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a reference, and it is recognized that the entrance enabling lane is present (Mizuno: ¶ 039; the target zone Pe is set based on: a condition of the road R; positions of the vehicle Vm, the emergency vehicle Ve, and the other vehicles Vo1 and Vo2; a travelling direction of the emergency vehicle Ve, and so on. Basically, the target zone Pe is set within the shoulder (or a side strip) of the road R, but various sites available to stop the vehicle Ve may be set as the target zone Pe. In the example shown in FIG. 1, the target zone Pe is set within the shoulder of the road R at a site possible to create a space for the emergency vehicle Ve to pass in the travel lane, outside of an intersection Is. The road R shown in FIG. 1 is a single-lane road including a first lane L1 and a second lane L2 opposed to each other without a center divider. In the road R, the target zone Pe is set to a site at which an available width for the emergency vehicle Ve to overtake can be maintained wider than a width (We) of the emergency vehicle Ve)
the driving controller is configured to transition the driving state of the host vehicle to the first driving state in a case where the host vehicle has been operating in the second driving state, the movement of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a reference (Maekawa: lns. 2317-2320; if the distance to the other vehicle is not normal, it is determined that a release requiring event has occurred in S169 in order to forcibly cancel the automatic driving and entrust the driver himself to the driving operation of the vehicle).
and it is not recognized that the entrance enabling lane is present, and wherein the adjacent lane is a lane in which a vehicle in the same traveling direction as the rearward vehicle travels (Mizuno: ¶ 046; In a case that the road R is a multi-lane road as illustrated in FIG. 4, the emergency vehicle Ve is allowed to overtake other vehicles smoothly by clearing an inner lane L3 adjacent to the center line CL.)
and wherein the notification controller regards the another rearward vehicle entering the relative position as an emergency vehicle (Mizuno: ¶ 046; In a case that the road R is a multi-lane road as illustrated in FIG. 4, the emergency vehicle Ve is allowed to overtake other vehicles smoothly by clearing an inner lane L3 adjacent to the center line CL.)
Regarding claim 15, Maekawa teaches a method of:
causing a computer to: recognize a surrounding situation of a host vehicle; (Maekawa: lns. 074-081; includes a surrounding information acquisition unit, an operation mode setting unit, an automatic control unit, and a release-requiring event determination unit. The surrounding information acquisition unit acquires surrounding information, which is information around the vehicle. More specifically, the surrounding information is information indicating the surrounding state of the vehicle, and is for automatically executing a plurality of types of driving operations necessary for driving the vehicle without requiring the driver's operation) 
control acceleration or deceleration and steering of the host vehicle on the basis of a recognition result (Maekawa: lns. 1650-1654; automatic driving control device 30 acquires various types of information described above, and controls the traveling drive control unit 46, the brake control unit 47, the steering control unit 48, and other necessary in-vehicle devices based on the information, thereby automatically performing the driving control unit 46) 
notify a driver of the host vehicle (Maekawa: lns. 2199-2202; If it is determined that a cancellation-required event has occurred in any one of the processes S112 to S115 (S116: YES), the occupant of the vehicle 1 is notified of the automatic driving cancellation notice in S117. This notification is a notification for notifying the occupants) 
However, Maekawa does not explicitly teach:
of a request for avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized; but Miyajima does teach:
of a request for avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized (Miyajima: ¶ 005; driving support program capable of notifying an action to be taken in preparation for an approach of an emergency vehicle and coping with the passage of the emergency vehicle.) (Miyajima: ¶ 037; traveling locus and vehicle speed of the front vehicle C1 or the rear vehicle C2 are acquired according to the vehicle speed of C or the like. Then, based on the acquired traveling locus and vehicle speed of the other vehicle, the operation of the front vehicle C1 or the rear vehicle C2 such as changing lanes, stopping, and moving to the end of the lane is detected.)
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) Maekawa’s base device is a similar vehicle guidance assistance device for easing driving workload around other vehicles, but Miyajima’s device has been improved by accounting for a rearward vehicle requiring passing. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Miyajima’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same. Here, Miyajima’s teaching of accounting for a rearward emergency vehicle would be added to Maekawa’s improved vehicle handling of interruptions such as pedestrians (Maekawa: lns. 1286-1299) or vehicles in-path (Maekawa: lns. 1560-1570) with the predictable benefit of improving driver safety resulting from a wide variety of safety warnings.
control the host vehicle in at least any of a first driving state and a second driving state in which a rate of automation is higher or tasks required of an occupant are fewer than in the first driving state; (Maekawa: lns. 090-093; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode.) 
and transition a driving state of the host vehicle to the first driving state (Maekawa: lns. 090-097; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode. The highly automated mode is a driving mode in which at least a part of the above-mentioned plurality of types of driving operations necessary for driving a vehicle is automatically executed based on surrounding information. The basic mode is an operation mode in which the types of automatic operation operations, which are the operation operations to be automatically executed, are less than or zero than those in the highly automated mode.) 
Maekawa does not explicitly teach:
on the basis of movement of a recognized rearward vehicle that travels rearward of the host vehicle in a direction of a vehicle width in a case where the host vehicle is operating in the second driving state; however Mizuno does teach:
on the basis of movement of a recognized rearward vehicle that travels rearward of the host vehicle in a direction of a vehicle width in a case where the host vehicle is operating in the second driving state (Mizuno: ¶ 039; the target zone Pe is set based on: a condition of the road R; positions of the vehicle Vm, the emergency vehicle Ve, and the other vehicles Vo1 and Vo2; a travelling direction of the emergency vehicle Ve, and so on. Basically, the target zone Pe is set within the shoulder (or a side strip) of the road R, but various sites available to stop the vehicle Ve may be set as the target zone Pe. In the example shown in FIG. 1, the target zone Pe is set within the shoulder of the road R at a site possible to create a space for the emergency vehicle Ve to pass in the travel lane, outside of an intersection Is. The road R shown in FIG. 1 is a single-lane road including a first lane L1 and a second lane L2 opposed to each other without a center divider. In the road R, the target zone Pe is set to a site at which an available width for the emergency vehicle Ve to overtake can be maintained wider than a width (We) of the emergency vehicle Ve.).
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Maekawa and Mizuno’s base devices are similar vehicle guidance assistance devices for easing driving around other vehicles. Mizuno’s device has been improved by the addition of considering lateral distance. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Mizuno’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Neither of Maekawa or Mizuno explicitly teach:
and determine that the movement of the rearward vehicle in the direction of a vehicle width satisfies a reference in a case where an amount of offset of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a first reference however, Suzuki does teach:
and determine that the movement of the rearward vehicle in the direction of a vehicle width satisfies a reference in a case where an amount of offset of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a first reference, (Suzuki: ¶ 034; first inter-vehicle distance acquiring unit 55 acquires “a first inter-vehicle distance” representing an inter-vehicle distance (a width of a target space) that serves as a target for the lane change of the vehicle on the basis of an inter-vehicle distance (or a vehicle position) obtained by the surrounding vehicle detection state determining unit 52. [and a] second inter-vehicle distance acquiring unit 56 acquires “a second inter-vehicle distance” representing another inter-vehicle distance positioned in front of or behind the inter-vehicle distance that serves as a target for the lane change of the vehicle on the basis of the inter-vehicle distance (or the vehicle position) obtained by the surrounding vehicle detection state determining unit 52. For example, the second inter-vehicle distance is an inter-vehicle distance between an adjacent vehicle positioned in the lateral rearward direction of the vehicle and an adjacent vehicle positioned further there behind on the adjacent lane or an inter-vehicle distance between an adjacent vehicle positioned in the lateral forward direction of the vehicle and an adjacent vehicle positioned further in front thereof on the adjacent lane. Herein, the second inter-vehicle distance acquiring unit 56 acquires, as the second inter-vehicle distance, “an inter-subsequent adjacent vehicle distance” or “an inter-preceding adjacent vehicle distance” or both thereof. The inter-subsequent adjacent vehicle distance is an inter-vehicle distance between a first subsequent adjacent vehicle and a second subsequent adjacent vehicle as a vehicle subsequent thereto on the adjacent lane.) (Suzuki: ¶ 037; When it is determined by the lane change possibility determining unit 57 that the lane change of the vehicle is not executable, the waiting necessity determining unit 58 uses the second inter-vehicle distance acquired by the second inter-vehicle distance acquiring unit 56 to determine the presence or absence of the possibility that the first inter-vehicle distance will extend to the length that allows for the lane change, and determines whether or not to wait by the presence or absence of the possibility of the first inter-vehicle distance that will extend to the length allowing for the lane change.) (Suzuki: Fig. 4 and 5A; [showing a threshold test for inter-vehicle distance])
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) Similar to Mizuno above, both Maekawa and Suzuki’s base devices are similar vehicle guidance assistance devices for easing driving around other vehicles, but Suzuki’s device has been improved by testing for thresholds and wait times. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Suzuki’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Suzuki further teaches:
and a continuation aspect of satisfying the first reference satisfies a second reference wherein the first reference includes that the amount of offset of the rearward vehicle in the direction of a vehicle width is equal to or greater than a first threshold the continuation aspect satisfying the second reference includes that a state in which the rearward vehicle satisfies the first reference continues for a predetermined time or more or that a traveling distance that the rearward vehicle has traveled in a state in which the first reference is satisfied is equal to or greater than a predetermined distance wherein the vehicle control method further causes the computer to: recognize the presence or absence of a lane that enables the rearward vehicle to enter a side on which the rearward vehicle is offset in the direction of a vehicle width(Suzuki: ¶ 037; When it is determined by the lane change possibility determining unit 57 that the lane change of the vehicle is not executable, the waiting necessity determining unit 58 uses the second inter-vehicle distance acquired by the second inter-vehicle distance acquiring unit 56 to determine the presence or absence of the possibility that the first inter-vehicle distance will extend to the length that allows for the lane change, and determines whether or not to wait by the presence or absence of the possibility of the first inter-vehicle distance that will extend to the length allowing for the lane change.) (Suzuki: ¶ 054; the waiting necessity determining unit 58 determines that there is a possibility that the first subsequent adjacent vehicle “B21” will decelerate with respect to the vehicle “A1” to extend the inter-lateral adjacent vehicle distance “L1”).
maintain the driving state of the host vehicle in the second driving state in a case where the host vehicle has been operating in the second driving state, (Maekawa: lns. 090-097; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode. The highly automated mode is a driving mode in which at least a part of the above-mentioned plurality of types of driving operations necessary for driving a vehicle is automatically executed based on surrounding information. The basic mode is an operation mode in which the types of automatic operation operations, which are the operation operations to be automatically executed, are less than or zero than those in the highly automated mode.)
the movement of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a reference, and it is recognized that the entrance enabling lane is present(Mizuno: ¶ 039; the target zone Pe is set based on: a condition of the road R; positions of the vehicle Vm, the emergency vehicle Ve, and the other vehicles Vo1 and Vo2; a travelling direction of the emergency vehicle Ve, and so on. Basically, the target zone Pe is set within the shoulder (or a side strip) of the road R, but various sites available to stop the vehicle Ve may be set as the target zone Pe. In the example shown in FIG. 1, the target zone Pe is set within the shoulder of the road R at a site possible to create a space for the emergency vehicle Ve to pass in the travel lane, outside of an intersection Is. The road R shown in FIG. 1 is a single-lane road including a first lane L1 and a second lane L2 opposed to each other without a center divider. In the road R, the target zone Pe is set to a site at which an available width for the emergency vehicle Ve to overtake can be maintained wider than a width (We) of the emergency vehicle Ve)
and transition the driving state of the host vehicle to the first driving state in a case where the host vehicle has been operating in the second driving state, the movement of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a reference, and it is not recognized that the entrance enabling lane is present (Maekawa: lns. 2317-2320; if the distance to the other vehicle is not normal, it is determined that a release requiring event has occurred in S169 in order to forcibly cancel the automatic driving and entrust the driver himself to the driving operation of the vehicle)
wherein the adjacent lane is a lane in which a vehicle in the same traveling direction as the rearward vehicle travels (Mizuno: ¶ 046; In a case that the road R is a multi-lane road as illustrated in FIG. 4, the emergency vehicle Ve is allowed to overtake other vehicles smoothly by clearing an inner lane L3 adjacent to the center line CL.)
and wherein the vehicle control method further causes the computer to regard the another rearward vehicle entering the relative position as an emergency vehicle (Mizuno: ¶ 046; In a case that the road R is a multi-lane road as illustrated in FIG. 4, the emergency vehicle Ve is allowed to overtake other vehicles smoothly by clearing an inner lane L3 adjacent to the center line CL.)
Regarding claim 16, Maekawa teaches a method of:
A storage medium having a program stored therein, the program causing a computer to: recognize a surrounding situation of a host vehicle; (Maekawa: lns. 513-516; The automatic operation control device 30 has a control unit 30a and a memory 30b. The memory 30b specifically includes a ROM, a RAM, and various other storage media) 
control acceleration or deceleration and steering of the host vehicle on the basis of a recognition result (Maekawa: lns 1650-1654; automatic driving control device 30 acquires various types of information described above, and controls the traveling drive control unit 46, the brake control unit 47, the steering control unit 48, and other necessary in-vehicle devices based on the information, thereby automatically performing the driving control unit 46) 
notify a driver of the host vehicle (Maekawa: lns. 2199-2202; If it is determined that a cancellation-required event has occurred in any one of the processes S112 to S115 (S116: YES), the occupant of the vehicle 1 is notified of the automatic driving cancellation notice in S117. This notification is a notification for notifying the occupants) 
However, Maekawa does not explicitly teach:
of a request for avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized; but Miyajima does teach:
of a request for avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized (Miyajima: ¶ 005; driving support program capable of notifying an action to be taken in preparation for an approach of an emergency vehicle and coping with the passage of the emergency vehicle.) (Miyajima: ¶ 037; traveling locus and vehicle speed of the front vehicle C1 or the rear vehicle C2 are acquired according to the vehicle speed of C or the like. Then, based on the acquired traveling locus and vehicle speed of the other vehicle, the operation of the front vehicle C1 or the rear vehicle C2 such as changing lanes, stopping, and moving to the end of the lane is detected.)
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) Maekawa’s base device is a similar vehicle guidance assistance device for easing driving workload around other vehicles, but Miyajima’s device has been improved by accounting for a rearward vehicle requiring passing. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Miyajima’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same. Here, Miyajima’s teaching of accounting for a rearward emergency vehicle would be added to Maekawa’s improved vehicle handling of interruptions such as pedestrians (Maekawa: lns. 1286-1299) or vehicles in-path (Maekawa: lns. 1560-1570) with the predictable benefit of improving driver safety resulting from a wide variety of safety warnings.
cause the host vehicle to operate in at least any of a first driving state and a second driving state in which a rate of automation is higher or tasks required of an occupant are fewer than in the first driving state (Maekawa: lns. 090-093; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode.) 
and transition a driving state of the host vehicle to the first driving state (Maekawa: lns. 090-097; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode. The highly automated mode is a driving mode in which at least a part of the above-mentioned plurality of types of driving operations necessary for driving a vehicle is automatically executed based on surrounding information. The basic mode is an operation mode in which the types of automatic operation operations, which are the operation operations to be automatically executed, are less than or zero than those in the highly automated mode.) 
Maekawa does not explicitly teach:
on the basis of movement of a recognized rearward vehicle that travels rearward of the host vehicle in a direction of a vehicle width in a case where the host vehicle is operating in the second driving state; however Mizuno does teach:
on the basis of movement of a recognized rearward vehicle that travels rearward of the host vehicle in a direction of a vehicle width in a case where the host vehicle is operating in the second driving state (Mizuno: ¶ 039; the target zone Pe is set based on: a condition of the road R; positions of the vehicle Vm, the emergency vehicle Ve, and the other vehicles Vo1 and Vo2; a travelling direction of the emergency vehicle Ve, and so on. Basically, the target zone Pe is set within the shoulder (or a side strip) of the road R, but various sites available to stop the vehicle Ve may be set as the target zone Pe. In the example shown in FIG. 1, the target zone Pe is set within the shoulder of the road R at a site possible to create a space for the emergency vehicle Ve to pass in the travel lane, outside of an intersection Is. The road R shown in FIG. 1 is a single-lane road including a first lane L1 and a second lane L2 opposed to each other without a center divider. In the road R, the target zone Pe is set to a site at which an available width for the emergency vehicle Ve to overtake can be maintained wider than a width (We) of the emergency vehicle Ve.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maekawa with the teachings of Mizuno based on a motivation to ensure that the driver is given notification such that an emergency vehicle is allowed to travel smoothly (Mizuno: ¶ 009).
Neither of Maekawa or Mizuno explicitly teach:
and determine that the movement of the rearward vehicle in the direction of a vehicle width satisfies a reference in a case where an amount of offset of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a first reference; however, Suzuki does teach:
and determine that the movement of the rearward vehicle in the direction of a vehicle width satisfies a reference in a case where an amount of offset of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a first reference, (Suzuki: ¶ 034; first inter-vehicle distance acquiring unit 55 acquires “a first inter-vehicle distance” representing an inter-vehicle distance (a width of a target space) that serves as a target for the lane change of the vehicle on the basis of an inter-vehicle distance (or a vehicle position) obtained by the surrounding vehicle detection state determining unit 52. [and a] second inter-vehicle distance acquiring unit 56 acquires “a second inter-vehicle distance” representing another inter-vehicle distance positioned in front of or behind the inter-vehicle distance that serves as a target for the lane change of the vehicle on the basis of the inter-vehicle distance (or the vehicle position) obtained by the surrounding vehicle detection state determining unit 52. For example, the second inter-vehicle distance is an inter-vehicle distance between an adjacent vehicle positioned in the lateral rearward direction of the vehicle and an adjacent vehicle positioned further there behind on the adjacent lane or an inter-vehicle distance between an adjacent vehicle positioned in the lateral forward direction of the vehicle and an adjacent vehicle positioned further in front thereof on the adjacent lane. Herein, the second inter-vehicle distance acquiring unit 56 acquires, as the second inter-vehicle distance, “an inter-subsequent adjacent vehicle distance” or “an inter-preceding adjacent vehicle distance” or both thereof. The inter-subsequent adjacent vehicle distance is an inter-vehicle distance between a first subsequent adjacent vehicle and a second subsequent adjacent vehicle as a vehicle subsequent thereto on the adjacent lane.) (Suzuki: ¶ 037; When it is determined by the lane change possibility determining unit 57 that the lane change of the vehicle is not executable, the waiting necessity determining unit 58 uses the second inter-vehicle distance acquired by the second inter-vehicle distance acquiring unit 56 to determine the presence or absence of the possibility that the first inter-vehicle distance will extend to the length that allows for the lane change, and determines whether or not to wait by the presence or absence of the possibility of the first inter-vehicle distance that will extend to the length allowing for the lane change.) (Suzuki: Fig. 4 and 5A; [showing a threshold test for inter-vehicle distance])
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) Similar to Mizuno above, both Maekawa and Suzuki’s base devices are similar vehicle guidance assistance devices for easing driving around other vehicles, but Suzuki’s device has been improved by testing for thresholds and wait times. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Suzuki’s known improvement to Maekawa’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Suzuki further teaches:
and a continuation aspect of satisfying the first reference satisfies a second reference wherein the first reference includes that the amount of offset of the rearward vehicle in the direction of a vehicle width is equal to or greater than a first threshold the continuation aspect satisfying the second reference includes that a state in which the rearward vehicle satisfies the first reference continues for a predetermined time or more or that a traveling distance that the rearward vehicle has traveled in a state in which the first reference is satisfied is equal to or greater than a predetermined distance; wherein the vehicle control method further causes the computer to: recognize the presence or absence of a lane that enables the rearward vehicle to enter a side on which the rearward vehicle is offset in the direction of a vehicle width(Suzuki: ¶ 037; When it is determined by the lane change possibility determining unit 57 that the lane change of the vehicle is not executable, the waiting necessity determining unit 58 uses the second inter-vehicle distance acquired by the second inter-vehicle distance acquiring unit 56 to determine the presence or absence of the possibility that the first inter-vehicle distance will extend to the length that allows for the lane change, and determines whether or not to wait by the presence or absence of the possibility of the first inter-vehicle distance that will extend to the length allowing for the lane change.) (Suzuki: ¶ 054; the waiting necessity determining unit 58 determines that there is a possibility that the first subsequent adjacent vehicle “B21” will decelerate with respect to the vehicle “A1” to extend the inter-lateral adjacent vehicle distance “L1”).
maintain the driving state of the host vehicle in the second driving state in a case where the host vehicle has been operating in the second driving state, (Maekawa: lns. 090-097; driving mode setting unit sets the driving mode of the vehicle to either a highly automated mode or a basic mode. The highly automated mode is a driving mode in which at least a part of the above-mentioned plurality of types of driving operations necessary for driving a vehicle is automatically executed based on surrounding information. The basic mode is an operation mode in which the types of automatic operation operations, which are the operation operations to be automatically executed, are less than or zero than those in the highly automated mode.)
the movement of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a reference, and it is recognized that the entrance enabling lane is present(Mizuno: ¶ 039; the target zone Pe is set based on: a condition of the road R; positions of the vehicle Vm, the emergency vehicle Ve, and the other vehicles Vo1 and Vo2; a travelling direction of the emergency vehicle Ve, and so on. Basically, the target zone Pe is set within the shoulder (or a side strip) of the road R, but various sites available to stop the vehicle Ve may be set as the target zone Pe. In the example shown in FIG. 1, the target zone Pe is set within the shoulder of the road R at a site possible to create a space for the emergency vehicle Ve to pass in the travel lane, outside of an intersection Is. The road R shown in FIG. 1 is a single-lane road including a first lane L1 and a second lane L2 opposed to each other without a center divider. In the road R, the target zone Pe is set to a site at which an available width for the emergency vehicle Ve to overtake can be maintained wider than a width (We) of the emergency vehicle Ve)
and transition the driving state of the host vehicle to the first driving state in a case where the host vehicle has been operating in the second driving state, the movement of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a reference, and it is not recognized that the entrance enabling lane is present (Maekawa: lns. 2317-2320; if the distance to the other vehicle is not normal, it is determined that a release requiring event has occurred in S169 in order to forcibly cancel the automatic driving and entrust the driver himself to the driving operation of the vehicle).
wherein the adjacent lane is a lane in which a vehicle in the same traveling direction as the rearward vehicle travels (Mizuno: ¶ 046; In a case that the road R is a multi-lane road as illustrated in FIG. 4, the emergency vehicle Ve is allowed to overtake other vehicles smoothly by clearing an inner lane L3 adjacent to the center line CL.)
and wherein the notification controller regards the another rearward vehicle entering the relative position as an emergency vehicle (Mizuno: ¶ 046; In a case that the road R is a multi-lane road as illustrated in FIG. 4, the emergency vehicle Ve is allowed to overtake other vehicles smoothly by clearing an inner lane L3 adjacent to the center line CL.)
Regarding claim 17, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki teaches the invention with respect to claim 1. Maekawa further teaches:
wherein the driving controller does not make a determination whether or not the rearward vehicle moves in the direction of the vehicle in a driving condition where a steering wheel grasping is required and the driving controller makes the determination in a driving condition where the steering wheel grasping is not required (Maekawa: lns. 871-908; The in-vehicle contact sensor 21 is a sensor for detecting that the occupant of the vehicle 1 has touched a specific portion in the vehicle [which can be] the steering wheel 10 or its vicinity, and the like can be considered. The in-vehicle contact sensor 21 is used to enable the driver to quickly (urgently) cancel the automatic driving . . . Therefore, the specific configuration and installation location of the in-vehicle contact sensor 21 may be appropriately determined so that the driver can detect that the driver has touched the specific in-vehicle contact portion. Regarding automatic operation, "cancellation" means that the automatic operation level is set to level O in the present embodiment [or alternatively f]orcibly stopping a plurality of automatic control functions may be defined as "cancellation" of automatic operation.)
Regarding claim 18, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki teaches the invention with respect to claim 1. Maekawa further teaches:
wherein the driving controller detects the entrance enabling lane based on a detection result of a radar device  (Maekawa: lns. 698-705; control unit 30a of the automatic driving control device 30 individually controls each radar device 11 to 14, acquires a target detection result from each radar device 11 to 14, and stores it in the memory 30b. The acquisition and storage of the detection results from the radar devices 11 to 14 are repeated at predetermined time intervals. Based on the detection results of the radar devices 11 to 14, the control unit 30a calculates and acquires the presence / absence of the target, the distance to the target, the direction of the target, the relative speed of the target as seen from the vehicle 1, and the like. be able to.)
and a light detection and ranging (LIDAR) (Suzuki: ¶ 021; Information relating to the state of the preceding vehicle detected is output to the travel control device 5. The outside recognition device 3 is formed, for example, by a laser distance meter, a laser scanner, or a camera.)
Claims 4-6 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki as modified by Ishioka (US 20190317506 A1). As regards the individual claims:
Regarding claim 4, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki teaches the invention with respect to claim 1. Suzuki further teaches:
wherein the driving controller is configured to determine that the movement of the rearward vehicle in the direction of a vehicle width satisfies a reference in a case where an amount of offset of the rearward vehicle recognized by the recognizer in the direction of a vehicle width satisfies a first reference (Suzuki: ¶ 034; inter-vehicle distance (or the vehicle position) obtained by the surrounding vehicle detection state determining unit 52. For example, the second inter-vehicle distance is an inter-vehicle distance between an adjacent vehicle positioned in the lateral rearward direction of the vehicle and an adjacent vehicle positioned further there behind on the adjacent lane or an inter-vehicle distance between an adjacent vehicle positioned in the lateral forward direction of the vehicle and an adjacent vehicle positioned further in front thereof on the adjacent lane)
However, none explicitly teach:
and a continuation aspect of satisfying the first reference satisfies a second reference; however Ishioka does teach:
and a continuation aspect of satisfying the first reference satisfies a second reference (Ishioka: ¶ 013; where the host vehicle does not withdraw from the predetermined section until a predetermined time elapses after the predetermined operation is accepted by the inputter, the mode controller prohibits the autonomous driving mode from being started by the autonomous driving controller).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maekawa with the teachings of Ishioka based on a motivation to return to an higher level of autonomous driving mode more quickly and accurately (Ishioka: ¶ 019).
Regarding claim 5, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki as modified by Ishioka teaches the invention with respect to claim 4. Maekawa further teaches:
wherein the first reference includes that the amount of offset of the rearward vehicle in the direction of a vehicle width is equal to or greater than a first threshold (Maekawa: lns. 2272 - 2299; the system monitoring process of S112 in the automatic operation cancellation confirmation process . . . it is determined in S161 whether or not the distance to the other vehicle is normal. The distance to the other vehicle can be detected based on the detection results of the other vehicles around . . . for example, a threshold value for the distance may be set so that the determination is normal when the distance to the other vehicle is equal to or greater than the threshold value. In this case, the threshold value may be set individually according to the position of the other vehicle with respect to the own vehicle (for example, whether it is in front of, behind, or side of the own vehicle).)
Regarding claim 6, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki as modified by Ishioka teaches the invention with respect to claim 4. Maekawa further teaches:
wherein the first reference includes that the amount of offset of the rearward vehicle in the direction of a vehicle width is equal to or greater than a first threshold (Maekawa: lns. 2272 - 2299; the system monitoring process of S112 in the automatic operation cancellation confirmation process . . . it is determined in S161 whether or not the distance to the other vehicle is normal. The distance to the other vehicle can be detected based on the detection results of the other vehicles around . . . for example, a threshold value for the distance may be set so that the determination is normal when the distance to the other vehicle is equal to or greater than the threshold value. In this case, the threshold value may be set individually according to the position of the other vehicle with respect to the own vehicle (for example, whether it is in front of, behind, or side of the own vehicle).) 
Maekawa does not explicitly teach:
and less than a second threshold; however Maekawa does teach:
and less than a second threshold (Maekawa: lns. 2386-2390; a threshold value may be set for the amount of expansion and contraction of the suspension, and when the amount of expansion and contraction is equal to or less than the threshold value, it may be determined to be normal).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Maekawa has the teaching of less than a second threshold -- based on the logic that that Maekawa teaches setting a maximum allowable range which mathematically includes an upper and lower threshold based on the acceptable center and magnitude of the range.
Regarding claim 7, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki as modified by Ishioka teaches the invention with respect to claim 6. Maekawa further teaches:
wherein the driving controller is configured to reduce a magnitude of the difference between the first threshold and the second threshold (Maekawa: lns. 2386-2390; the threshold value may be set individually according to the position of the other vehicle with respect to the own vehicle (for example, whether it is in front of, behind, or side of the own vehicle).) 
in a case where a lane the recognizer does not recognize a rearward driving lane, other than the host lane and it is further recognized that a road shoulder is not present on the side on which the rearward vehicle is offset in the direction of a vehicle width (Mizuno: ¶ 059; it is determined at step S12 whether the driver 4 is required to stop the vehicle Vm at the target zone Pe. As described, if the road R is a single-lane road, the vehicle Vm is required to pull over to the target zone Pe thereby clearing the way for the emergency vehicle Ve [but if] the road R is a multi-lane road, it may be possible to yield to the emergency vehicle Ve by pulling into another lane while running slowly.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Mizuno has the teaching based on the logic that as Mizuno teaches accounting for the difference between a single lane and multi-lane road when evaluating autonomous driving state based upon rearward vehicle behavior, it would be obvious to person of ordinary skill in the art to realize a road shoulder is similar application.
wherein the rearward driving lane enables the rearward vehicle to enter a side on which the rearward vehicle is offset in the direction of the vehicle width (Suzuki: ¶ 037; When it is determined by the lane change possibility determining unit 57 that the lane change of the vehicle is not executable, the waiting necessity determining unit 58 uses the second inter-vehicle distance acquired by the second inter-vehicle distance acquiring unit 56 to determine the presence or absence of the possibility that the first inter-vehicle distance will extend to the length that allows for the lane change, and determines whether or not to wait by the presence or absence of the possibility of the first inter-vehicle distance that will extend to the length allowing for the lane change.) (Suzuki: ¶ 054; the waiting necessity determining unit 58 determines that there is a possibility that the first subsequent adjacent vehicle “B21” will decelerate with respect to the vehicle “A1” to extend the inter-lateral adjacent vehicle distance “L1”).
Regarding claim 8, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki as modified by Ishioka teaches the invention with respect to claim 4. Ishioka further teaches:
wherein the continuation aspect satisfying the second reference includes that a state in which the rearward vehicle satisfies the first reference continues for a predetermined time or more (Ishioka: ¶ 049-050; [an autonomous driving controller] recommended lane is set . . . among a plurality of lanes included in the main line at a predetermined distance in front of a divergence point. The predetermined distance is set to, for example, a distance sufficient to be able to perform a lane change to a divergence point in good time (for example, approximately 2 [km]) . . . these predetermined sections may be set as sections in which the host vehicle M proceeds in a case where the vehicle travels for a predetermined time.) 
Regarding claim 9, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki as modified by Ishioka teaches the invention with respect to claim 4. Ishioka further teaches:
wherein the continuation aspect satisfying the second reference includes that a traveling distance that the rearward vehicle has traveled in a state in which the first reference is satisfied is equal to or greater than a predetermined distance (Ishioka: ¶ 049; [an autonomous driving controller] recommended lane is set . . . among a plurality of lanes included in the main line at a predetermined distance in front of a divergence point. The predetermined distance is set to, for example, a distance sufficient to be able to perform a lane change to a divergence point in good time (for example, approximately 2 [km])).
Regarding claim 10, as detailed above, Maekawa as modified by Miyajima as modified by Mizuno as modified by Suzuki as modified by Ishioka teaches the invention with respect to claim 4. Ishioka further teaches:
wherein the amount of offset is measured from a lane center or a center of the host vehicle (Ishioka: ¶ 057; host vehicle position recognizer 122 recognizes, for example, an angle θ to a line that links deviation OS of a reference point (for example, centroid) of the host vehicle M from a host lane center CL to the host lane center CL in the traveling direction of the host vehicle M as the relative position and posture of the host vehicle M with respect to the host lane L1) (Ishioka: Fig. 002).

    PNG
    media_image4.png
    480
    340
    media_image4.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Miyajima in view of Mizuno in view of Suzuki in further view of Kondo (JP2016028927). As regards the individual claims:
Regarding claim 12, as detailed above, Maekawa as modified by Mizuno, as modified by Miyajima  as modified by Suzuki teaches the invention with respect to claim 1. None explicitly teach:
wherein the driving controller is configured to return the driving state of the host vehicle to the second driving state in a case where a predetermined condition is satisfied after transition to the first driving state; however Kondo does teach:
wherein the driving controller is configured to return the driving state of the host vehicle to the second driving state in a case where a predetermined condition is satisfied after transition to the first driving state (Kondo: ¶ 057; if it is determined that the lane cannot be changed by automatic driving control due to reasons such as the road 52 being congested . . . the automatic driving control is temporarily suspended [when] , it becomes possible to grasp that if the lane is changed to the left by manual driving, the driving can be returned to the driving by the automatic driving control again).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maekawa with the teachings of Kondo based on a motivation to improve vehicle safety by warning a driver of the suspension of automatic driving control and to minimize the amount of time it need be suspended (Kondo: ¶¶ 006 - 007)
and is configured to limit returning of the driving state of the host vehicle to the second driving state in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized by the recognizer (Miyajima: ¶ 037; traveling locus and vehicle speed of the front vehicle C1 or the rear vehicle C2 are acquired according to the vehicle speed of C or the like. Then, based on the acquired traveling locus and vehicle speed of the other vehicle, the operation of the front vehicle C1 or the rear vehicle C2 such as changing lanes, stopping, and moving to the end of the lane is detected).

Response to Arguments
Applicant's remarks filed May 24, 2022 have been fully considered.
Applicant asserts with respect to claim 1 that the rejection of independent the claim limitation that recites in part: "a notifier that is configured to notify of information; and a notification controller that is configured to cause the notifier to notify a driver of the host vehicle of a request for avoidance control for avoiding a rearward vehicle in a case where another rearward vehicle entering a relative position before the rearward vehicle moves in the direction of a vehicle width is recognized by the recognizer wherein the notification controller regards the another rearward vehicle entering the relative position as an emergency vehicle" is not taught or suggested by the applied prior art, in particular, the pin cite of Miyajima ¶ 005. Examiner respectfully disagrees and notes that Miyajima ¶ 005 teaches the existence of a notifier, but that Miyajima, in full, provides substantially more. Examiner points to Miyajima: ¶ 037 which teaches: “traveling locus and vehicle speed of the front vehicle C1 or the rear vehicle C2 are acquired according to the vehicle speed of C or the like. Then, based on the acquired traveling locus and [inter alia] the rear vehicle C2 [] changing lanes, stopping, and moving to the end of the lane is detected.” (emphasis added) And Miyajima, Fig. 6 which shows the C2 vehicle conducting avoidance control for avoiding rearward emergency vehicle C3 in the case Miyajima: ¶ 037 teaches monitoring rearward for lateral vehicle movement .


    PNG
    media_image1.png
    675
    422
    media_image1.png
    Greyscale

In the alternative, Examiner further notes that Suzuki, which is applied to independent claim 1, further teaches finding  “a second inter-vehicle distance [which can include] an inter-vehicle distance between an adjacent vehicle positioned in the lateral rearward direction of the vehicle and an adjacent vehicle positioned further there behind.” (Suzuki: ¶ 034) which a person of ordinary skill in the art would recognize as inclusive of observing a “mo[tion] in the direction of a vehicle width is recognized by the recognizer wherein the notification controller regards the another rearward vehicle entering the relative position as an emergency vehicle.” As such, Applicant’s argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Jo (JP 2014043156 A) which discloses a sensor detecting the movement of surrounding objects from the relative position of the past and taking action based upon their lane, location, movement, and position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         




/MACEEH ANWARI/Primary Examiner, Art Unit 3663